Bloodworth, J.
1. The entire brief of the attorney for plaintiff in ei’ror is in one sentence as follows: “He insists on all the grounds of error set forth in his petition for certiorari, and says that the court erred on each and every ground thereof.” This is not an argument. It has been repeatedly held by this court and the Supreme Court of the State that assignments of error not argued in the brief of counsel for plaintiff in error will be treated as abandoned. Cheek v. State, 22 Ga. App. 788 (5) (97 S. E. 203); Sulter v. State, 22 Ga. App. 105 (95 S. E. 532); Harbin v. Flannigan, 22 Ga. App. 30 (95 S. E. 320); Pelham Phosphate Co. v. Daniels, 21 Ga. App. 549 (94 S. E. 846), and cases cited.
2. There is evidence to support the verdict, and the judge of the superior court did not err in overruling the petition for certiorari.

Judgment affirmed.


Broyles, O. J., and Luhe, J., concur.